DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on February 24, 2022.  These drawings are approved.

Allowable Subject Matter
Claims 1, 3-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a method of manufacturing a cable termination, the method comprising: providing a cable end of a cable having an insulation jacket; preparing the insulation jacket of the cable end to promote adhesion with a sealant; and overmolding the cable end with a sealant, wherein the sealant is a polyurethane (PUR) material provided as a protective outer jacket of the cable termination to form a watertight and sealed outer enclosure of the cable (claim 1).  This invention also deals with a cable termination comprising a cable end of a cable having an insulation jacket, and an overmolded sealant, manufactured using a method comprising: providing a cable end of a cable having an insulation jacket; preparing the insulation jacket of the cable end to promote adhesion with a sealant; and overmolding the cable end with a sealant, wherein the sealant is a polyurethane (PUR) material provided as a protective outer jacket of the cable termination to form a watertight and sealed outer enclosure of the cable (claim 18).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1, 3-20, and 22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “However, Rogue shows a polyurethane material 30 that is used as an intermediate layer between the wire harness 12 and the outer sheath 16. The polyurethane material 30 is shown to be in the interior of the in Fig 3 rather than on the exterior of the outer sheath 16 or the overmolded portion 18. Therefore, the polyurethane material 30 of Rouge does not provide a protective outer jacket as recited in claims 1 and 18.  Accordingly, Applicant submits that Kahlil and Rouge, even if combined, do not show or suggest each and every feature of claims 1 and 18 and that a rejection of these claims under 35 U.S.C. §103(a) would be improper " is persuasive and therefore claims 1, 3-20, and 22 have been allowed.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
June 3, 2022